Title: From James Madison to James Monroe, 11 December 1798
From: Madison, James
To: Monroe, James


Dear Sir
Decr. 11. 98
Yours of the 7th. has this moment only reached me. Having but a little time got back from a Visit to Hanover, & being in the vortex of Housebuilding in its most hurried stage, I have not been able yet to read thro’ the arrears of Newspapers accumulated during my absence. A glance at the paper you allude gave me a sort of enigmatical impression, favoring however the idea rather of a masked battery that was finally to open not against you but your calumniator. Its being in the Aurora might contribute to the error, if indeed it be such. Mr. Dawson happened to return hither before I got home myself, & went to Fredg from the other County Court without taking Orange in his way so that I missed seeing him altogether. The paper consequently which you saw was never shewn him. Indeed some doubts had occurred whether it might not commit a printer for some facts, which tho’ true could not be easily proved, or that such an objection would prevent its admission. I will attend ⟨to⟩ the subject however with all the interest which friendship c⟨an t⟩ake in it. The game which is playing is as obvious as it is infamous, and I trust will in the end cheat none but the knaves who are confederated in it. We are truly sorry for the threatened loss of the visit which our domicil expected from Mrs. M. & yourself. My next would have announced its readiness to welcome you, it being now within 8 or 10 days of that degree of completion which is to satisfy us for the present Winter. We Still hope that a reconsideration of your present purpose may be induced by Mrs. M’s better health and the practicability of removing the other objection to the original one. All of us unite in best returns to Mrs. M. & yourself. Adieu Yrs sincerely
Js. Madison Jr.
